DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pappin et al. (US 8,245,856) in view of Jefferies (US 7,213,794).
In re claim 1: Pappin et al. discloses a consolidated pit stand and the caddy 10 for remote-controlled hobby vehicles 12 comprising: a pit stand 10;  5the pit stand 10 comprising a base 22/24/27, a first pillar 28, a second pillar (other 28), an upper adjustable shelf (first 50), at least one lower adjustable shelf (second 50), an illuminating arm assembly (third 50 or forth 50), and a storage section (section that holds 26); the first pillar 28 and the second pillar (other 28) being oppositely positioned of each other about the base 22/24;  10the first pillar 28 and the second pillar (other 28) being terminally connected onto the base 22/24; the upper adjustable shelf (first 50) being removably mounted to the first pillar 28 and the second pillar (other 28); the at least one lower adjustable shelf (second 50) being removably mounted to the 15first pillar 28 and the second pillar (other 28); the storage section (section that holds 26/27) being oppositely positioned of the first pillar 28 and the second pillar (other 26); and 20the storage section (section that holds 26/27) being removably mounted to the base 22/24 (see figure 2 of Pappin et al.)  
Pappin et al. discloses the claimed invention as discussed above with the exception of the following claimed limitation that is taught by Jefferies:
the illuminating arm assembly 14/50 being foldably connected to the upper adjustable shelf 19/20 (see figure 1 of Jefferies)
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the stand of Pappin et al. with an illuminating arm assembly as taught by Jefferies in order to provide a light source to help a user see while the stand is in use (see col.5, ll. 22-34 of Jefferies)
In re claim 7: the illuminating arm assembly 14/50 comprising an arm body 14/50, at least one illuminating source (lamp 50), a battery (two AAA batteries), and a switch 59; the illuminating source and the switch being integrated into an the arm body 14/50; the battery being removably mounted within the arm body 14/50;  25the illuminating source (lamp 50) being electrically connected with the battery through the switch 59; and the arm body 14/50 being foldably connected to the upper adjustable shelf 19/20  (see figure 1 and col.5, ll. 22-34 of Jefferies)

Claim(s) 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pappin et al. (US 8,245,856) in view of Jefferies (US 7,213,794) and in further view of Godshaw et al. (US 2003/0042160). Pappin et al. in view of Jefferies teach the claimed invention as discussed above in claim 1 with the exception of the following claimed limitation that is taught by Godshaw et al.:
In re claim 8: a caddy 100;  11the caddy 100 comprising a base panel 10, a front panel 40, a rear panel 20, a right panel 30, a left panel 30, and a tool pouch (46 adjacent flap); the front panel 40 being terminally connected to the base panel 10; the rear panel 20 being terminally connected to the base panel 10, opposite of the 5front panel 40; the right panel 30 being terminally connected to the base panel 10; the left panel 60 being terminally connected to the base panel 10; the right panel 30 and the left panel 60 being positioned in between the front panel 40 and the rear panel 20; and 10the tool pouch (46 adjacent flap) being connected onto the front panel 40 (see figures 1 and 2 of Godshaw).  
In re claim 9: an opened configuration;  15the right panel 30 and the left panel 60 being positioned parallel to the base panel 10; the rear panel 20 and the front panel 40 being positioned parallel to the base panel 10; and the tool pouch (46 adjacent flap) being oriented outward from the front panel 40, wherein the 20stored tools of the tool pouch is accessible for usage (see figures 1 and 2 of Godshaw).  
In re claim 10: a closed configuration;  25the rear panel 20 being perimetrically mounted to the left panel 60 and the right panel 30; the front panel 40 being perimetrically mounted to the left panel 60 and the right panel 30; the rear panel 20 and the front panel 40 being mounted to each other, opposite of 30the base panel 10; and 12the tool pouch (46 adjacent flap) being oriented inward toward the base panel 10, wherein the stored tool of the tool pouch (46 adjacent flap) is not accessible for usage (see figures 1 and 2 of Godshaw).  
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the stand of Pappin et al. in view of Jefferies with a caddy as taught by Godshaw in order to provide allow a user to store a transport the item (see figures 1 and 2 of Godshaw).  

Allowable Subject Matter
Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the PTO-892 for prior at the further teaches and suggest limitations of the claimed and disclosed invention.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNESTO A GRANO whose telephone number is (571)270-3927. The examiner can normally be reached M-F 7:00-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNESTO A GRANO/           Primary Examiner, Art Unit 3735